Citation Nr: 0712792	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-22 278	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic cephalgia prior to 
May 9, 2006.  

2.  Entitlement to an initial rating in excess of 50 percent 
for service-connected post-traumatic cephalgia beginning on 
May 9, 2006.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 1973 
to August 1976; he also had service in the National Guard.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the RO, which 
granted service connection for post-traumatic cephalgia and 
assigned a 10 percent rating effective on April 18, 2000.  A 
June 2003 rating decision granted a 30 percent rating for the 
disability at issue effective on April 18, 2000.  

A July 2006 Decision Review Officer's decision granted a 50 
percent evaluation for service-connected post-traumatic 
cephalgia effective on May 9, 2006.  The veteran continued 
his appeal.   

The veteran testified at a videoconference hearing with the 
undersigned Veterans Law Judge in February 2007, and a 
transcript of the hearing is of record.  




FINDINGS OF FACT

1.  Prior to May 9, 2006, the service-connected post-
traumatic cephalgia was not shown to have been manifested by 
more than characteristic prostrating migraine attacks 
occurring on an average once a month.  

2.  Beginning on May 9, 2006, the service-connected post-
traumatic cephalgia is shown to be manifested by headaches 
happening four to five times a month and lasting five to six 
hours each, associated with bright light and photophobia.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected post-
traumatic cephalgia prior to May 9, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a including Diagnostic Codes 8199-8100 (2005).  

2.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected post-traumatic 
cephalgia beginning on May 9, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8199-8100 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not sent in this 
case until later in the claims process.  

Nevertheless, in June 2005, the RO sent the veteran a letter 
in which he was informed of the requirements needed to 
establish an increased rating.  In accordance with the 
requirements of VCAA, the letter informed the veteran what 
evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Additional private medical evidence was subsequently added to 
the claims files.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims files.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in February 
2007 on the possibility that a new disability rating and 
effective date could be assigned if his increased rating 
claim was granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in December 2000, February 2004 and May 2006.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues on appeal.  

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folders 
with respect to the issues decided herein.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of ratings.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  


Rating Criteria

The veteran's service-connected post-traumatic cephalgia is 
rated as analogous to migraine headaches under Diagnostic 
Codes 8199-8100.  A designation of Diagnostic Code 8199 
reflects that the disability is a condition not specifically 
listed in the Rating Schedule, and hyphenation with 8100 
indicates that the disability has been rated as analogous to 
migraines.  See 38 C.F.R. §§ 4.20, 4.27 (2006).   

Under Diagnostic Code 8100, which is the only diagnostic code 
for headaches, a 50 percent evaluation is assigned for very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

A 30 percent evaluation is assigned for characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  

A 10 percent evaluation is assigned for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A no percent evaluation is warranted for 
migraines "[w]ith less frequent attacks."  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).  


Analysis
Entitlement To An Initial Evaluation In Excess of 30 Percent 
For Post-Traumatic Cephalgia Prior To May 9, 2006

To warrant an evaluation in excess of the 30 percent rating 
assigned for the veteran's service-connected post-traumatic 
cephalgia prior to May 9, 2006, there would need to be 
evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

The relevant medical evidence reveals that the veteran 
complained on VA examination in December 2000 of biweekly 
headaches lasting 2-4 hours in duration, for which he took 
medication.  He said that he was working full-time for the 
United States Postal Service.  

There is evidence on file that the veteran missed 8 days of 
work between January and August 2002 due to his cephalgia.  

According to July 2005 private psychotherapy notes from 
S.L.P., the veteran had been treated since February 2004 for 
severe biweekly headaches.  When examined by VA in February 
2004, the veteran complained of twice monthly headaches 
lasting approximately 4-5 hours at a time.  

Given that the veteran has been able to work despite his 
headaches, the Board concludes that, prior to May 9, 2006, 
his headaches could not be described as very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

Consequently, the evidence, which more nearly approximates 
the criteria for a 30 percent evaluation, does not support an 
initial evaluation in excess of 30 percent for his service-
connected post-traumatic cephalgia prior to May 9, 2006.

The Board notes that because an initial disability rating is 
at issue, the veteran can be assigned a staged disability 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, as there is no significant variation in 
symptomatology prior to May 9, 2006, the Board concludes that 
no additional rating is warranted prior to May 9, 2006.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Entitlement To An Initial Evaluation In Excess of 50 Percent 
For Post-Traumatic Cephalgia Beginning May 9, 2006

Although the veteran is seeking an evaluation in excess of 50 
percent for his service-connected post-traumatic cephalgia 
beginning May 9, 2006, a 50 percent evaluation is the maximum 
schedular evaluation provided for migraine headaches under 
Diagnostic Code 8100.  

As Diagnostic Code 8100 is the only code that specifically 
rates headaches, and the veteran's post-traumatic cephalgia 
does not involve other disability, no other diagnostic code 
is applicable.  In addition, the veteran noted at the recent 
hearing that he was working full time.  

Consequently, an initial evaluation in excess of 50 percent 
for service-connected post-traumatic cephalgia would not be 
for application in this case.  

Additionally, based on the discussion hereinabove, a staged 
rating under Fenderson would be inappropriate for service-
connected post-traumatic cephalgia beginning May 9, 2006.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  

In this regard, the schedular evaluations in this case are 
not inadequate.  A Rating in excess of that assigned prior to 
May 9, 2006 is provided for certain manifestations of the 
veteran's post-traumatic cephalgia, such as very frequent 
completely prostrating and prolonged attacks, but the medical 
evidence prior to May 9, 2006 reflects that those 
manifestations are not present in this case.  

Additionally, the veteran has not been hospitalized for his 
service-connected post-traumatic cephalgia.  The Board 
accordingly finds that the disability picture for the 
veteran's post-traumatic cephalgia is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  

Therefore, the RO decision not to refer this case for 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) was correct.   






ORDER

An increased initial evaluation in excess of 30 percent for 
the service-connected post-traumatic cephalgia prior to May 
9, 2006 is denied.  

An increased initial evaluation in excess of 50 percent for 
post-traumatic cephalgia beginning May 9, 2006 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal






 Department of Veterans Affairs


